Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Lee (US 20160148065 A1) in view of McNew (US 20160009175 A1) discloses a vehicle display control device for controlling a display image brightness as a brightness of a display image of a head-up display that displays and superimposes the display image as a virtual image over a foreground scenery of a vehicle by projecting the display image on a projection member (head-up display, para. 0048), the vehicle display control device comprising: a display control unit for adjusting the display image brightness in accordance with the brightness in a set range based on the visual line position in the foreground as a reference point (controller 130 controls the illuminator 120 depending on a request of the driver state sensor 200 to adjust an irradiation range (a size of an irradiation region) and irradiation intensity (light intensity), para. 0039); and a range change unit that changes the set range according to a factor estimated to affect the visual range of the driver of the vehicle (driver monitoring camera 100 is operated in the eye tracking mode, it determines that an irradiation range of the illuminator 120 is an eye region and obtains an image of the user through the image sensor 110. The driver monitoring camera 100 determines that the irradiation range is a pupil region when lighting reflection by glasses is generated at the time of irradiating the light to the eye region, and controls the driving unit 123 of the illuminator 120 to adjust the irradiation range, para. 0044). Lee discloses of monitoring a state of a driver but does not expressly disclose a visual line position specifying unit for specifying the visual line position of the driver of the vehicle. McNew teaches of a driver-monitor device 102 to detect information 
However, the closest prior art of record, does not disclose “a display control unit for adjusting the display image brightness of the head-up display to be within a set range that is based on the visual line position; and a range change unit that changes the set range according to a visual range of the driver of the vehicle, wherein the set range is an effective visual range which is a part of the visual range; and an object is identifiable in the effective visual range." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Independent claims 11, 12, 19 and 20 are citing the same or similar subject matter and are also allowed.
Dependent claims 13-18 are allowable as they depend from an allowable base independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677